DETAILED ACTION
This Office action is in reply to application no. 17/128,717, filed 21 December 2020.  Claims 1-9 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: it does not end with a period.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: step (b) of the server’s list of steps is missing its verb.  Further, in that step, “the user device of the user” lacks sufficient antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Each claim is essentially directed to some sort of system, which is a machine, so the claims all lie within statutory 
Claim 1 is directed to a user device which performs the following steps: it receives data which had been processed by another device, displays this information to a user, receives input from the user, and sends that input to the other device.
Claim 2 is directed to a server which performs the following steps iteratively: calculates a recommended trade in no particular way but in accordance with whether it received a certain command, and sends the information to the user device.
Claim 9, essentially, combines the elements of claims 1 and 2.
Each claim, then, once or multiple times, at most receives information, makes a calculation about a recommended trade nondescriptly, and shares information with the alternate device and/or a person.  Recommending a trade is a fundamental business practice, which wealth managers and other similar types of person did for many years before there was any such thing as a computer.  Further, these are all things that can be done mentally or on paper by humans; replace each computer with a human working at an investment firm, and the actual process would present no difficulty at all, as all they are doing is conveying information back and forth, with one of them making a recommendation.
So the claim recites mental activity and a fundamental business practice, which is one of the “certain methods of organizing human activity” deemed abstract, and thus recites abstraction.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers, nothing is done beyond what was set forth 
As the claims only manipulate data relating to trade recommendations, a user input and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the claims, lacking algorithmic or technical details, do not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claims 1 and 2 each include “one or more processing units”.  These elements are recited at a high degree of generality and only perform generic computer functions of nondescriptly manipulating data and sharing data with persons and/or other devices.

The dependent claims further do not amount to significantly more than the abstract idea: claim 3 simply includes a generic, labelled interface, with no structure or functionality to distinguish.  Claims 4-6 simply recite use of generic computer I/O components.  Claim 7 simply limits the time at which a step can occur, and claim 8 simply recites an additional, abstract step.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffman et al. (U.S. Publication No. 2007/0208645).

With regard to Claim 1:
A user device [Sheet 1, Fig. 1; the devices on the upper left comprising “browsers” read on user devices] comprising one or more processing units, [0283; “processor”] the one or more processing units… configured to: 
a) receive, from a recommendation server, one or more recommended trades of financial assets for a user… [abstract; “receive advice on a particular transaction either separately from each investment advisor or in consensus”; 0014; Sheet 1, Fig. 1; the clustering server serves as the data aggregator providing the consensus; 0088; brokers 104 may be providing the recommendations]
b) output, to the user, the one or more recommended trades; and 
c) responsive to a receiving, from the user, a trading command based on the one or more recommended trades, [abstract; a user can select from a buy/sell list which, 0063, has been displayed]
transmit the trading command to the recommendation server… [0128; the “trade station” “transmits the orders to” device “104”]

The phrase comprising a chat bot module is considered mere labeling and given no patentable weight.  That the recommended trades were calculated, by the recommendation server, in accordance with, at least, whether a trade was executed responsive to one or more recommended trades previously output to the user purports to limit an object outside the scope of the claimed invention and so is considered but given no patentable weight.  In thereby facilitating an interactive handshake between the recommendation server and the chat bot user device and that sending information somewhere was for execution consists entirely of intended-use language which is considered but given no patentable weight.

With regard to Claim 4:
The system of claim 1, wherein the outputting comprises displaying on a screen. [0063; it makes use of “on-screen displays”]

Claim(s) 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanders (U.S. Publication No.  2014/0012780).

With regard to Claim 2:
A recommendation server, comprising one or more processing units, [0058; “server” which can “execute instructions” and comprises a “processing system”; 0020; “processor”] the one or more processing units configured to: 
repeatedly: [0151; the process is “iterative”]
a) calculate, for a user, one or more recommended trades of financial assets,
the calculating being in accordance with, at least, whether the recommendation server received a trading command responsive to one or more recommended trades previously output to the user; [0019; a calculation of a “highest coefficient of determination” results in a and 
b) transmit, to the user device of the user, one or more calculated recommended trades… [0059; a user device such as a “smart phone” may be used for “data viewing” and “manipulation”; 0058; the “responses” to “requests” may be transmitted “over the network”]

That the user device is configured to output the one or more recommended trades to the user purports to limit an object entirely outside the scope of the claimed invention and so is considered but given no patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. in view of Fairfield et al. (U.S. Patent No. 8,214,238).

With regard to Claim 3:
The system of claim 1, wherein the outputting utilizes a natural language interface.

Hoffman teaches the system of claim 1 including providing output, but does not explicitly teach a natural language interface, and though this is mere labeling of no patentable significance, just for the sake of explicit compact prosecution, it is known in the art.  Fairfield teaches a system to help facilitate trade marketing operations and execution. [Col. 5, lines 45-46] It provides for the use of “microphone” and “speakers” for input and output. [Col. 7, lines 11-12] It makes use of “natural language processing” to determine a performance criterion. [Col. 10, lines 35-43] Fairfield and Hoffman are analogous art as each is directed to electronic means for managing business or financial information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Fairfield with that of Hoffman, as market forces at the time were increasingly driving inventors to use NLP in all manner of financial-communication applications; further, it is simply (at most) a substitution of one known part for another with predictable results, simply using Fairfield’s NLP to provide output in place of the means of Hoffman; the substitution produces no new and unexpected result.

With regard to Claim 5:
The system of claim 1, wherein the outputting comprises playing on a speaker. [Fairfield, Col. 7, lines 11-12 as cited above in regard to claim 3]

With regard to Claim 6:
The system of claim 1, wherein the receiving a trading command comprises receiving input from the user via a microphone. [Fairfield, Col. 7, lines 11-12 as cited above in regard to claim 3]

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Huo et al. (U.S. Publication No. 2015/0339748).

With regard to Claim 7:
The system of claim 2, wherein a time of transmitting is in accordance with, at least, previous interactions of the user device of the user with the recommendation server.

Sanders teaches the system of claim 2 but does not explicitly teach a time of trade is based on previous interactions, but it is known in the art.  Huo teaches an investment recommendation method [title] in which trades are executed according to a “monthly package” which is determined by comparing trade patterns of a user with another user. [0143] It actually executes the trades, including making payment for them. [0154] Huo and Sanders are analogous art as each is directed to electronic means for recommending trades.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Huo with that of Sanders in order to generate enthusiasm for trading; [Huo, 0101] further, it is simply a substitution of one part for another with predictable results, simply executing trades monthly as in Huo rather than sporadically as in Sanders; the substitution produces no new and unexpected result.

With regard to Claim 8:
The system of claim 2, wherein the one or more processors are further configured to: 
c) responsive to a receiving, from the user device, a trading command based on the one or more recommended trades, 
perform one or more trades defined in the command; [Huo, 0154 as cited above in regard to claim 7; this happens after, 0009, a user has selected a preferred trading package]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. in view of Sanders.

Citations to Hoffman are in the form [H 0000]; to Sanders, [S 0000]; the justification for the combination is given below.
With regard to Claim 9:
A personalized recommendation system comprising:
a recommendation server, operably connectable to a communications network and comprising one or more processing units, [S 0058; “server” which can “execute instructions” and comprises a “processing system”; S 0020; “processor”; S 0046; they are connected to other devices via a “network”] the one or more processing units configured to:
repeatedly: [S 0151; the process is “iterative”]
a) calculate, for a user, one or more recommended trades of financial assets, the calculating being in accordance with, at least, whether a trade was executed  responsive to one or more recommended trades previously output to the user, [S 0019; a calculation of a “highest coefficient of determination” results in a “recommendation for the investor”; S 0066; it takes into account “histories of information relating to prior investments” from other investors and, S 0071, from the requesting investor] and
b) to the user device of the user, one or more calculated recommended trades, [S 0059; a user device such as a “smart phone” may be used for “data viewing” and “manipulation”; 0058; the “responses” to “requests” may be transmitted “over the network”]
the user device being configured to output the one or more recommended trades to the user… [H 0063, as cited above in regard to claim 1] and 
one or more user devices, [H Sheet 1, Fig. 1; the devices on the upper left comprising “browsers” read on user devices] each user device operably connectable to a communications network [H 0003; “the Internet”] and comprising one or more processing units comprising a chat bot module, [H 0283; “processor”; as above, “chat bot module” is considered mere labeling and given no patentable weight] each chat bot module configured to:
a) receive, from the recommendation server, one or more recommended trades of financial assets for a user, [H abstract; “receive advice on a particular transaction either separately from each investment advisor or in consensus”; H 0014; Sheet 1, Fig. 1; the clustering server serves as the data aggregator providing the consensus; H 0088; brokers 104 may be providing the recommendations]
the recommended trades being calculated, by the recommendation server, in accordance with, at least, whether a trade was executed responsive to one or more recommended trades previously output to the user; [S 0019; a calculation of a “highest coefficient of determination” results in a “recommendation for the investor”; S 0066; it takes into account “histories of information relating to prior investments” from other investors and, S 0071, from the requesting investor]
b) output, to the user, the one or more recommended trades; [H 0063 as cited above] and
c) responsive to a receiving, from the user, a trading command based on the one or more recommended trades, [H abstract; a user can select from a buy/sell list which, H 0063, has been displayed]
transmit the trading command to the recommendation server for execution… [H 0128; the “trade station” “transmits the orders to” device “104”; as above, “for execution” consists entirely of intended-use language which is considered but given no patentable weight]

As Hoffman, in regard to claim 1 and the steps for which that invention is cited here, discloses a user device which communicates with a server in order to obtain investment recommendations, and Sanders, in regard to claim 2 and the steps for which that invention is cited, discloses a server which communicates with a user device in order to make such recommendations, it would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the two as it is merely a combination of known parts with predictable results – each part, as shown in the analysis of claims 1 and 2 above, works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694